Citation Nr: 0931278	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  94-23 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to beneficiary travel reimbursement.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel

INTRODUCTION

The Veteran had active military service from August 1951 to 
October 1954.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1989 administrative decision issued by 
a Department of Veterans' Affairs (VA) Medical Center (VAMC), 
which granted the Veteran reimbursements for travel for 
various dates in December 1988 and January 1989, but denied 
him reimbursement for travel from July 1, 1988 to December 9, 
1988.  

The claim was remanded by the Board for additional 
development in January 1992 and January 1997.  

The Veteran testified at a Board hearing at the RO before a 
Veteran's Law Judge in August 1995.  A transcript of the 
hearing is of record.  The Veteran's Law Judge before who the 
Veteran testified is no longer a Board employee, and 
therefore the undersigned Veteran's Law Judge has 
jurisdiction to decide the Veteran's claim.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 & Supp. 2008).


FINDING OF FACT

Payment for the Veteran's travel expenses were not pre-
authorized, and none of the exceptions which allow a veteran 
to receive payment for travel expenses that are not 
previously authorized are applicable to his case.


CONCLUSION OF LAW

The criteria for entitlement to reimbursement to beneficiary 
travel expenses are not met.  38 U.S.C.A. § 111 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 17.143, 17.145 (2008).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Because the claim in this case is governed by the provisions 
analogous to Chapter 71 of Title 38 of the United States 
Code, the Veterans Claims Assistance Act (VCAA) and its 
implementing regulations are not applicable.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. 
Principi, 18 Vet. App. 435 (2004).  Additionally, there is no 
legal basis upon which these benefits may be awarded and the 
appellant's claim must be denied.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  The notice provisions of VCAA, have no 
effect on an appeal where the law, and not the underlying 
facts (i.e. whether the appellant incurred medical-related 
travel that could be subject to reimbursement), or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  
The Board's decision to proceed in adjudicating this claim 
does not therefore prejudice the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

The Veteran seeks beneficiary travel reimbursement.  At his 
August 1995 hearing the Veteran testified that for the period 
of July 1-December 9, 1988 he had treatment at a VA 
outpatient clinic.  He testified that he has to go to Long 
Beach, California, for kidney stones and other things.  
Further, he testified that there are two separate claims, and 
that the one concerning the July 1-December 9, 1988 treatment 
was at a VA outpatient clinic in Long Beach, and that the 
Long Beach clinic has never paid him although other VA 
outpatient clinics did pay him at that time.  During the 
August 1995 hearing the Veteran's representative testified 
that the Veteran seeks mileage expenses, which were incurred 
by traveling to a VA facility or facilities from July 1-
December 9, 1988.  

38 C.F.R. § 17.143 pertains to the transportation of 
claimants and beneficiaries.  

Subpart (b) provides that transportation at government 
expense shall be authorized, subject to the deductible 
established in 38 C.F.R. § 17.101, for (1) a veteran or other 
person traveling in connection with treatment for a service-
connected disability (irrespective of percent of disability); 
(2) a veteran with a service-connected disability rated at 30 
percent or more, for treatment of any condition; (3) a 
veteran receiving VA pension benefits; or (4) a veteran whose 
annual income, as determined under 38 U.S.C. § 1503, does not 
exceed the maximum annual rate of pension which would be 
payable if the veteran were eligible for pension, or who is 
unable to defray the expenses of travel.  38 C.F.R. § 17.143 
(b).

Subpart (c) provides that transportation at government 
expense shall be authorized for a veteran (1) traveling to a 
VA compensation or pension examination, or; (2) traveling by 
specialized mode of transportation, provided a physician 
determines that it is medically required, the Veteran cannot 
defray the expense, and it was undertaken in connection with 
a medical emergency.  Id.  

Payment may be approved for travel performed under 38 C.F.R. 
§ 17.143 without prior authorization only in those cases 
where the VA determines that there was a need for prompt 
medical care which was approved and: (1) The circumstances 
prevented a request for prior travel authorization, or (2) 
Due to VA delay or error prior authorization for travel was 
not given, or (3) There was a justifiable lack of knowledge 
on the part of a third party acting for the veteran that a 
request for prior authorization was necessary.  38 C.F.R. § 
17.145(a).  In other cases, payment may be approved for such 
travel without prior authorization only upon a finding by the 
VA Secretary or designee that failure to secure prior 
authorization was justified.  38 C.F.R. § 17.145(b).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Following numerous attempts to acquire VA treatment records, 
in January 2009 the RO made a Formal Finding of the 
unavailability of the administrative folder regarding 
beneficiary medical travel reimbursement.  Furthermore, the 
RO concluded that the Veteran's April 1990 statement of the 
case (SOC) and August 1990 supplemental statement of the case 
(SSOC) are not available.  Thus, the Board concludes that the 
Veteran's administrative record concerning authorization and 
treatment records for the period of July 1-December 9, 1988 
are not available.  Furthermore, the Veteran has not provided 
specific dates of treatment or details concerning the 
treatment he received at specific VA medical facilities; nor 
has the Veteran provided evidence of actual travel expenses 
incurred by him in receiving VA medical care.  See Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1991) (the duty to assist 
is not always a one-way street).  The Veteran himself must 
carry the burden of advancing sufficiently detailed 
information.  He has not done so here, even though this 
responsibility lies with him under 38 C.F.R. § 
3.159(c)(2)(i).  

At the outset the Board notes that it appears that the 
Veteran was a potential beneficiary for VA authorization for 
payment of travel as he had a service connected disability 
rated at 30 percent or more at the time of his claimed 
treatment in 1988.  See 38 C.F.R. § 17.143(b).  There is no 
evidence of record, however, that any payment or 
reimbursement of the Veteran's travel expenses were 
preauthorized, and the Veteran's August 1995 testimony 
implies that he was not preauthorized to receive payments 
during the period in question.  Furthermore, the Veteran was 
in fact not reimbursed for his claimed travel expenses, which 
indicates that they were not pre-authorized.  See 38 C.F.R. § 
17.145(a).  Instead, the record indicates that the Veteran 
applied for reimbursement after he incurred his travel 
expenses.  

Because there is no evidence of record indicating that 
payment for the Veteran's travel expenses were preauthorized, 
the Board must next consider whether the Veteran's case meets 
any of the exceptions to the requirement of preauthorization 
under 38 C.F.R. § 17.145(a-b).  There is, however, no 
evidence showing that the circumstances prevented a request 
for prior authorization, nor has the Veteran alleged that the 
circumstances prevented him from making an advanced request.  
See 38 C.F.R. § 17.145(a)(1).  Also, as no preauthorization 
request was made, there was obviously no error or delay in 
processing any such request.  38 C.F.R. § 17.145(a)(2).  
Additionally, the record does not show, nor does the Veteran 
allege, that any third party was acting on his behalf, so 
there can no justifiable lack of knowledge on the part of a 
third party.  38 C.F.R. § 17.145(a)(3).  Further, the record 
does not show that failure to secure prior authorization was 
justified.  38 C.F.R. § 17.145(b).  

In summary, the Board finds that there is no evidence of 
record indicating that payment of the Veteran's claimed 
travel expenses were preauthorized and none of the 
exceptions, which allow a veteran to receive payment for 
travel expenses that are not previously authorized, are 
applicable to his case.  Accordingly, reimbursement for the 
Veteran's claimed travel expenses is not warranted.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and beneficiary travel 
reimbursement is not warranted.  Gilbert, 1 Vet. App. at 57-
58.


ORDER

Entitlement to beneficiary travel reimbursement is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


